Title: Thomas Boylston Adams to William Cranch, 20 July 1793
From: Adams, Thomas Boylston
To: Cranch, William


My dear William
Boston July 20th: 1793
I have only two or three minutes at present to devote to the purpose of answering a long & agreeable letter I received from you before my departure from Philadelphia— I had anticipated with pleasure an expected interview at Cambridge, & feel no small mortification in the disappointment. After passing a very happy week in the company of my friends & former associates I am upon the point of returning to Quincy—where I shall remain a few days, & then hasten to return from a place, which litterally speaking, I had no buisiness to leave at this season. I make but one observation more which is, that if we should unfortunately miss each other this time, we must supply by this pen, that antidote to separation the absence of the person. As to my visiting Haverhill, it’s out of the question—my stay won’t admit. Inclination attracts, but necessity repels. Give my best Compliments &ca &ca: to inquiring Friends in general you may employ farther particulars at discretion.
Believe me
Thomas B Adams
